internal_revenue_service number release date index number ---------------------------- ----------------------------------------------- --------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-125580-07 date date ---------------- ------------------- ------------------------------ legend legend x -------------------------------------------------- state d1 d2 trust -------------------------------------------------- dear --------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under ' f of the internal_revenue_code acode for an inadvertent termination of s election ----------------------------------------------- -------------------------- facts the information submitted states that x was incorporated under the laws of state on d1 and elected to be treated as an s_corporation effective d1 on d2 a portion of the stock of x was transferred to trust an ineligible shareholder plr-125580-07 x and its shareholders represent that they intended that trust elect to be treated as an electing_small_business_trust esbt effective d2 and consistently treated trust as such the trustee of trust however did not file a timely esbt election law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under '1362 a shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1361 provides that a_trust all of which is treated under sec_1361 states that an esbt is a permissible shareholder of an subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder s_corporation sec_1361 defines an esbt in part as a_trust if- i ii iii such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary no interest in such trust was acquired by purchase and an election under this subsection applies to such trust sec_1361 provides that an election to be an esbt shall be made by the trustee any such election shall be applied to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1362 provides that if an election under sec_1362 by any plr-125580-07 sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely upon the representations made and the information submitted we conclude that the s election of x terminated on d2 when a portion of the stock of x was transferred to trust we further conclude however that the termination was an inadvertent termination within the meaning of sec_1362 under sec_1362 trust will be treated as an esbt effective d2 provided trust qualified as an esbt from d2 and make any adjustments that are necessary to comply with this ruling x will be treated as an s_corporation from d2 and thereafter provided that x’s s election was otherwise valid and has not otherwise terminated under sec_1362 this ruling is contingent upon x and all its shareholders treating x as having been an s_corporation and trust as an esbt for the period beginning d2 and thereafter within days from the date of this letter the trustee of trust shall file an esbt election on behalf of trust with the appropriate campus if these conditions are not met then this ruling is null and void except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code including whether x was otherwise eligible to be an s_corporation or whether trust was otherwise eligible to be an esbt this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-125580-07 in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to your authorized representative sincerely david r haglund senior technician reviewer office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
